SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

152
CAF 13-00661
PRESENT: SMITH, J.P., FAHEY, CARNI, VALENTINO, AND WHALEN, JJ.


IN THE MATTER OF ANTHONY J. VENETTOZZI,
PETITIONER-APPELLANT,

                     V                                              ORDER

HEIDI L. MANTELLI, RESPONDENT-RESPONDENT.


ANTHONY VENETTOZZI, PETITIONER-APPELLANT PRO SE.

PETER J. DIGIORGIO, JR., ATTORNEY FOR THE CHILD, UTICA.


     Appeal from an order of the Family Court, Oneida County (Louis P.
Gigliotti, A.J.), entered July 2, 2012 in a proceeding pursuant to
Family Court Act article 6. The order dismissed the petitions.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:   March 21, 2014                          Frances E. Cafarell
                                                   Clerk of the Court